     Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 1 of 7 Page ID #:139



1     Thomas H. Bienert, Jr. (CA State Bar No. 135311)
2     tbienert@bienertkatzman.com
      Whitney Z. Bernstein (CA State Bar No. 304917)
3     wbernstein@bienertkatzman.com
      BIENERT | KATZMAN PC
4
      903 Calle Amanecer, Suite 350
5     San Clemente, California 92673
      Telephone: (949) 369-3700
6     Facsimile: (949) 369-3701
7     Counsel for James Larkin

8                             UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
      United States of America,                       Case No. 2:19-cv-07048-RGK (PJW)
11
                           Plaintiff,
12          v.                                        JAMES LARKIN, TROY
13                                                    LARKIN, AND RAMON
      Approximately $518,172.92 In Bank Funds         LARKIN’S VERIFIED CLAIM
14    Seized From Wells Fargo Bank Account            AND STATEMENT OF
      ‘4455,                                          INTEREST IN CERTAIN
15
                                                      DEFENDANT PROPERTY
16                         Defendant.
17
18           Pursuant to 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5)(a) of the
19    Federal Rules of Civil Procedure, Claimant James Larkin (“Larkin”), Troy Larkin (“T.
20    Larkin”), and Ramon Larkin (“R. Larkin) (collectively, the “Claimants”) hereby submit
21    this Verified Claim asserting ownership interests in seized funds.
22           On August 13, 2019, a Verified Complaint for Forfeiture (“Complaint”) was
23    filed in the United States District Court for the Central District of California, Western
24    Division, by the United States of America seeking the forfeiture of the following
25    (collectively referred to as the “Subject Funds”):
26                Approximately $518,172.92 In Bank Funds Seized From Wells Fargo
27                    Bank Account ‘4455.
28    (See Doc. 1.)
     Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 2 of 7 Page ID #:140



1            Claimants hereby assert their ownership interests in the entirety of the Subject
2     Funds. Claimants are stockholders in Medalist Holdings, Inc., a Delaware corporation
3     (“Medalist”), whose wholly-owned subsidiaries include Leeward Holdings, LLC,
4     Camarillo Holdings, LLC, Vermillion Holdings, LLC, Cereus Properties, LLC, and
5     Shearwater Investments, LLC.
6            As set forth in more detail in the claim filed by Medalist and its subsidiaries,
7     Claimants are third-party beneficiaries of a series of contracts entered into in April
8     2015 among the Medalist subsidiaries and: Atlantische Bedrijven C.V. (“ABC”) and
9     UGC Tech Group C.V. (“UGC”) (collectively, “Borrowers”); numerous affiliates of
10    Borrowers, including Backpage.com, LLC (collectively, “Pledgors”); and Carl A. Ferrer
11    and other affiliates of Borrowers (collectively, “Guarantors”). Claimants have the right
12    to advancement and indemnification from ABC and UGC under those agreements,
13    which advancement and indemnification obligations are guaranteed by Pledgors and
14    Guarantors. Those obligations are secured by security interests in the assets of
15    Pledgors (the “Collateral”). On information and belief, the Subject Funds are a part
16    of the Collateral. On information and belief, the sums owed for advancement and
17    indemnification exceed the value of the Collateral.
18           The security interests in the Collateral securing the obligations to the Claimants
19    is a legally recognizable interest in the Subject Funds, giving Claimants a superior right,
20    title, and interest in the Subject Funds over any and all interests asserted by the
21    government in the Subject Funds.          Under any applicable community property
22    principles, Claimant James Larkin’s legal spouse, Margaret Larkin (“M. Larkin”), also
23    asserts a superior right, title, and interest in the Subject Funds superior to the
24    government’s interest. Accordingly, the Claimants, and M. Larkin where applicable,
25    have a superior right, title, and interest in the Subject Funds over any and all interest
26    asserted by the government in such funds.
27           Pursuant to Supplemental Rule E(8) of the Federal Rules of Civil Procedure,
28
                                                                                               2
         JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S VERIFIED CLAIM AND
              STATEMENT OF INTEREST IN CERTAIN DEFENDANT PROPERTY
     Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 3 of 7 Page ID #:141



1     Claimant expressly limits his appearance to asserting and defending his claim. Claimant
2     reserves all rights to challenge the in rem jurisdiction of this Court and the propriety of
3     venue of this action.
4
      Dated: November 18, 2019                         Respectfully submitted,
5
6                                                      /s/ Whitney Z. Bernstein
                                                       Whitney Z. Bernstein
7
                                                       Thomas H. Bienert, Jr.
8                                                      BIENERT | KATZMAN PC
                                                       Attorneys for James Larkin
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                               3
         JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S VERIFIED CLAIM AND
              STATEMENT OF INTEREST IN CERTAIN DEFENDANT PROPERTY
Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 4 of 7 Page ID #:142
Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 5 of 7 Page ID #:143
Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 6 of 7 Page ID #:144
     Case 2:19-cv-07048-RGK-PJW Document 19 Filed 11/18/19 Page 7 of 7 Page ID #:145



1                               CERTIFICATE OF SERVICE
2
             I hereby certify that on November 18, 2019, I filed the foregoing with the United
3     States District Court for the Central District of California using the CM/ECF system.
4
             I hereby certify that on November 18, 2019, a copy of the foregoing was also
5     delivered to the following via CM/ECF:
6
            JOHN J. KUCERA, ESQ.
7           Assistant U.S. Attorney
            U.S. Attorney’s Office
8           Asset Forfeiture Section
9           312 North Spring Street
            Los Angeles, CA 90012
10
11
12    Dated:       November 18, 2019
13                 San Clemente, CA
14
15                                             /s/ Toni Thomas
                                               Toni Thomas
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                            7
         JAMES LARKIN, TROY LARKIN, AND RAMON LARKIN’S VERIFIED CLAIM AND
              STATEMENT OF INTEREST IN CERTAIN DEFENDANT PROPERTY
